 1    RICHARD ZUCKERMAN
      Principal Deputy Assistant Attorney General
 2

 3    EMILY K. MILLER
      Trial Attorney, Tax Division
 4    United States Department of Justice
      P.O. Box 227
 5    Ben Franklin Station
      Washington, D.C. 20044
 6
      (202) 353-7509
 7    Emily.K.Miller@usdoj.gov
      Counsel for the Defendant, the Internal Revenue Service
 8

 9    CHRISTIAN A. SPECK
      WAGNER KIRKMAN BLAINE KLOMPARENS & YOUMANS LLP
10
      10640 Mather Blvd. Suite 200
11    Mather, California 95655
      (916) 920-5286
12    CSpeck@wkblaw.com
      Counsel for the Plaintiff, Billie M. Mertes
13

14                                   UNITED STATES DISTRICT COURT
15                                   EASTERN DISTRICT OF CALIFORNIA
16

17    BILLIE M. MERTES,                              No. 1:19-cv-1218-AWI-SKO
18                      Plaintiff,
19                 v.                                JOINT STIPULATION AND
                                                     PROPOSED ORDER
20    INTERNAL REVENUE SERVICE,
21                      Defendant.
22

23

24

25

26

27

28
     Stipulation                                                                1
 1                 Plaintiff, Billie M. Mertes, and Defendant, the Internal Revenue Service (Service)
 2    stipulate that the adequacy of the Service’s search for the requested records is not at issue in this
 3    Freedom of Information Act (FOIA) case. Accordingly, the only remaining issue in this case to
 4    be resolved upon summary judgment is the appropriateness of the exemptions from disclosure,
 5    which the Service asserted under the FOIA.
 6

 7

 8    Dated: January 31, 2020
 9
      RICHARD E. ZUCKERMAN
10    Principal Deputy Assistant Attorney General

11    /s/ Emily Katherine Miller                                /s/ Christian A. Speck ________
      EMILY K. MILLER                                           (as authorized via email on Jan. 30, 2020)
12    Trial Attorney, Tax Division                              CHRISTIAN A. SPECK
      United States Department of Justice                       Wagner Kirkman Blaine
13
      P.O. Box 227                                              Klomparens & Youmans LLP
14    Ben Franklin Station                                      10640 Mather Blvd. Suite 200
      Washington, D.C. 20044                                    Mather, California 95655
15    (202) 353-7509                                            (916) 920-5286
      Emily.K.Miller@usdoj.gov                                  CSpeck@wkblaw.com
16    Counsel for the Internal Revenue Service                  Counsel for Billie M. Mertes
17

18

19    IT IS SO ORDERED.

20    Dated:        January 31, 2020
                                                       SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27

28
     Stipulation                                                                                              2
